EXHIBIT 99.1 Occidental Petroleum Corporation Dr. Ray R. Irani Chairman and Chief Executive Officer May 19, 2010 1 2 Top quartile total shareholder return as compared to peers Oxy Goal 2 3 •Grow production 5-8% compounded over a multi-year period •Maintain return-based focus –15+% after tax for U.S. assets –20+% after tax for foreign assets •Increase dividend payout annually •Low level of financial risk Key Elements to Achieve Goal 3 4 •Strong Health, Environment and Safety performance •Bulk of the assets in the United States •Maintain oil focus with significant natural gas exposure •Capture new projects in the Middle East •Make property acquisitions in the U.S. for growth Additional Elements to Achieve Goal 4 5 Thousand BOE/Day Notes:1) From continuing operations; 2) This schedule reflects what production volumes would have been for the past 5 years if all production had been represented on a pre-tax basis. 7.9%
